                                                                   June 2, 2020            1




                               UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
             _____________________________________________________________

             TONY ROQUE,                        )
                                                ) CASE NO. C20-658-RAJ
                               Plaintiff,       )
                                                ) Seattle, Washington
             v.                                 )
                                                ) June 2, 2020
             SEATTLE HOUSING AUTHORITY,         ) 2:00 p.m.
                                                )
                               Defendant.       ) TELEPHONIC
                                                ) STATUS CONFERENCE
                                                )
             ______________________________________________________________

                               VERBATIM REPORT OF PROCEEDINGS
                          BEFORE THE HONORABLE RICHARD A. JONES
                              UNITED STATES DISTRICT JUDGE
             ______________________________________________________________

             APPEARANCES:



              For the Plaintiff:          BONNIE FONG
                                          Washington Civil and Disability Advocate
                                          4115 Roosevelt Way NE, Suite B
                                          Seattle, WA 98105

              For the Defendant:          LEIGH ANN COLLINGS TIFT
                                          Seattle Housing Authority
                                          Office of the General Counsel
                                          190 Queen Anne Avenue North
                                          Seattle, WA 98109

              Reported by:                NANCY L. BAUER, CCR, RPR
                                          Federal Court Reporter
                                          700 Stewart Street, Suite 17205
                                          Seattle, WA 98101
                                          nancy_bauer@wawd.uscourts.gov




Proceedings recorded by mechanical stenography; transcript produced with aid of computer
                                                      June 2, 2020        2

 1                             PROCEEDINGS
      _____________________________________________________________
 2

 3            THE COURT:    Good afternoon.    This is Judge Jones.

 4   Please call the calendar.

 5            THE CLERK:    We are here in the matter of Tony Roque

 6   versus Seattle Housing Authority, Cause No. C20-658-RAJ.

 7        Counsel, please make your appearances for the record.

 8            MS. FONG:    Good afternoon.    This is Bonnie Fong for

 9   the plaintiff.

10            THE CLERK:    And for defendant?

11            MS. TIFT:    Appearing for the Seattle Housing

12   Authority, this is Leigh Ann Tift.

13            THE CLERK:    Thank you.   And we also have our --

14            THE COURT:    And the last name for the defense counsel?

15            MS. TIFT:    Tift, T-i-f-t.

16            THE CLERK:    And, Your Honor, we also have Nancy Bauer,

17   our court reporter, on the line.

18            THE COURT:    All right.   Thank you.

19        If, for any reason, the parties are unable to hear the

20   court, please ask me to repeat the question or interrupt the

21   proceeding immediately.     If either myself or the parties are

22   going too quickly, I'll ask the court reporter to indicate that

23   we need to slow down or restate.     Also, I'll ask the parties to

24   state who is speaking at the time, but I think that will be

25   readily obvious because I'll be calling on you individually.
                                                         June 2, 2020              3

 1        It is my understanding that the Seattle Housing Authority

 2   will be holding an appeal hearing next Monday, June 8th.           My

 3   first question to counsel for the Seattle Housing Authority, is

 4   that hearing still on schedule?

 5               MS. TIFT:    It is, Your Honor.

 6               THE COURT:    And when do you think the likely outcome

 7   or resolution of that hearing will be taking place?

 8               MS. TIFT:    Our general counsel, Mr. Fearn, typically

 9   announces that a decision will be made by the court within two

10   weeks, and he holds to that.

11               THE COURT:    Okay.     I didn't hear the last part.   He

12   hopes...?

13               MS. TIFT:    Oh.    He holds to that schedule.

14               THE COURT:    Okay.     Then if that's the case, and that

15   hearing takes place in two weeks, that will either be June 22nd

16   or June 23rd.    Would that be a fair assessment?

17               MS. TIFT:    Yes.     This is Leigh Ann Tift.

18               THE COURT:    Okay.     And, counsel, I've never

19   participated in that type of hearing in my past practices.              Can

20   you share with the court what will be expected and what will be

21   received by way of evidence?

22               MS. TIFT:    Yes, I can, Your Honor.     This is Leigh Ann

23   Tift again.

24        As I understand it, Ms. Fong [inaudible] --

25               THE COURT:    You cut out, counsel.
                                                    June 2, 2020         4

 1            MS. FONG:    -- are able to be appearing.

 2        What typically happens is that Mr. Fearn asks what does --

 3   if there's an appeal, what does the appellant want him to

 4   understand that was not clear from the previous request for an

 5   accommodation.   So it's typically an opportunity for the

 6   appellant to explain to the committee what might have been

 7   missed in the original request for accommodation, the

 8   consideration of the accommodation, or any other kind of

 9   information that the appellant has that would help to make a

10   better decision or come to a more amenable decision.

11            THE COURT:     And how many people are on that panel?

12            MS. TIFT:    There is Mr. Fearn.   There is a disability

13   advocate from the public.    His name escapes me right now.   As

14   soon as I stop talking, I'll think of it.    There is a

15   representative from the Housing Choice Vouchers Department.

16   There is a representative from the Housing operations

17   department, and there is a representative from SHA Human

18   Resources Department.    Those are the voting members.

19        Ms. Stegich, who is the ADA coordinator, is present, and

20   the person who actually puts in typical work orders or who makes

21   typical arrangements -- his name is Derek Whitney -- is also

22   present, but neither of them have a vote.

23            THE COURT:     And other than --

24            MS. TIFT:    Jerry Jones, by the way, is the community

25   representative to the Committee, yes.
                                                       June 2, 2020         5

 1               THE COURT:    Okay.   Thank you.

 2        And other than Mr. Roque's statement to the housing board,

 3   how many other individuals will give testimony or is expected to

 4   be in court, or is it just legal argument?

 5               MS. TIFT:    It's entirely up to Mr. Roque.   If he wants

 6   to add additional facts, if he wants to bring more medical

 7   information, if he wants to provide information, for example,

 8   from Ms. Mohamud, he's entitled to do that, and we would accept

 9   it, of course, in writing or via telephone.

10               THE COURT:    And another question.   I'm not asking you

11   for the specific status, but is there any discussions about

12   trying to informally resolve this conflict, short of having a

13   hearing on Monday?

14               MS. TIFT:    I understand that Ms. Fong tried to speak

15   with our ADA coordinator and wanted her to negotiate a change in

16   the rules.    That happened about -- that happened, I guess, just

17   before the lawsuit was filed.

18               THE COURT:    All right.   And let me hear from counsel.

19   Ms. Fong?

20               MS. FONG:    Yes, Your Honor?

21               THE COURT:    Do you have any idea of what you're

22   expecting for purposes of the hearing or what you're planning on

23   presenting by way of evidence?

24               MS. FONG:    No.   What Ms. Tift described is my

25   understanding of what this hearing will be.
                                                    June 2, 2020       6

 1        I have not spoken with my client as to what he would like

 2   to put additionally on the record.    But, you know, they have

 3   already received the doctor's note from my client's doctor, as

 4   well as his case manager.

 5        So I'm not completely certain as to whether we're going to

 6   be submitting any additional evidence from what they've already

 7   had, but if they did, it would just be clarifying letters from

 8   his doctors or from his case manager, which they already have.

 9            THE COURT:    All right.   Then what I'm going to ask the

10   parties to do, if the expectation is that this hearing will have

11   resolution by the 22nd or 23rd, there appears to be no reason

12   why, by June 25, the parties couldn't provide this court a joint

13   status report submission as to the outcome.

14        Ms. Tift, would you agree to that?

15            MS. TIFT:    Yes, Your Honor.

16            THE COURT:    Ms. Fong, would you agree with that?

17            MS. FONG:    Yes, Your Honor.

18            THE COURT:    Okay.   So 6/25 by three o'clock p.m., a

19   joint status report is due.

20        Next, counsel, is the motion for a preliminary injunction.

21   I'd like to have a brief conversation about that.

22        As you know, the temporary restraining order is still in

23   place subject to -- and will remain in place with the hearing

24   coming up on the following -- coming Monday.

25        The court also has an opportunity to rule on the
                                                       June 2, 2020          7

 1   preliminary injunction, but I'll tell you right now I'm not

 2   going to do anything with that until I hear the outcome of the

 3   pending appeal.      That means the TRO will remain in full force

 4   and effect.

 5                            (Dropped-call chime.)

 6               THE COURT:    Now, one of the questions I wanted to

 7   clarify about the TRO remaining in effect -- and, first of all,

 8   I trust that there's no objection from counsel for the plaintiff

 9   or from the defendant for the TRO, as currently drafted,

10   remaining in place until the court has an opportunity to

11   finalize matters on the preliminary injunction.

12           Is that agreed, Ms. Fong?

13               MS. FONG:    Yes, that's correct, Your Honor.

14               THE COURT:    And, Ms. Tift, would you agree to the

15   same?    Ms. Tift?

16               THE CLERK:    Your Honor, this is Victoria.     I heard a

17   chime, which indicates that she might have dropped out.          She may

18   be calling back in.

19               THE COURT:    All right.   I'll give her a chance to call

20   back in.

21               MS. TIFT:    Your Honor, I very much apologize, but I

22   lost my phone call.

23               THE COURT:    Okay.   That's fine.

24           Counsel, what's the last thing you heard being said by the

25   court or by Ms. Fong?
                                                     June 2, 2020        8

 1             MS. TIFT:    You were telling us that you are not going

 2   to rule on the preliminary injunction until you get, as I

 3   understand it, the status report on June 25.

 4             THE COURT:    That's correct.

 5         The next question I asked, and Ms. Fong responded, is if

 6   there was any outstanding objections, other than what's already

 7   been noted, about the TRO remaining in place until the outcome

 8   of the appeal and the outcome of the preliminary injunction; is

 9   that agreed, counsel?

10             MS. TIFT:    It is.

11             THE COURT:    And I just want to clarify, too -- I don't

12   know if I need to have a clarifying order.     I don't think that I

13   do.   But based upon my understanding of the current pleading,

14   that there's only one reserved space for all caregivers of

15   Mr. Roque to share.     Is that your understanding, Ms. Fong?

16             MS. FONG:    No, that is not my understanding at the

17   moment, Your Honor.

18         Right now, Mr. Roque's caregivers have access to the

19   garage, but they don't have a reserved space.     So if it is full,

20   then they cannot park in the parking garage.

21             THE COURT:    All right.   And, Ms. Tift, what

22   arrangements need to be made so that we have a spot to

23   accommodate the court's order directing that there be reserved

24   space available for the caregivers?

25             MS. TIFT:    With respect, Your Honor, the court's
                                                       June 2, 2020       9

 1   initial order was that we allow access, and the number of people

 2   that have been something of a moving a target, we would point

 3   out.

 4          Anyone that Ms. Fong tells us is a caregiver is provided

 5   access to the garage.     Currently, there are four people that

 6   she's identified that are to have access to the garage.

 7              THE COURT:    And how many spots are there downstairs?

 8   How many parking spaces available in total?

 9              MS. TIFT:    There are -- I'm going -- I don't have my

10   paperwork.    I believe there are 27 that are not reserved, two

11   are reserved as handicapped, two are reserved for police, two

12   are reserved, by contract, for caregivers providing for

13   residents.    I believe it's 27 that are available on a

14   first-come, first-served basis for all residents.

15              THE COURT:    All right.   Then what can be done to

16   accommodate the need for providing space for the caregivers so

17   that you don't have multiple people occupying multiple spaces at

18   the same time, because I think that's one of the main issues in

19   this case.

20              MS. TIFT:    This is Leigh Ann Tift.   Are you speaking

21   to me, Your Honor?

22              THE COURT:    Yes.

23              MS. TIFT:    What can we do to make sure the caregivers

24   have space?

25              THE COURT:    Yes.
                                                        June 2, 2020         10

 1              MS. TIFT:    That's a challenge.     We, basically, have to

 2   take spaces away from residents.

 3              THE COURT:    Well, let me hear from Ms. Fong.

 4          How often are the caregivers coming in, and what hours are

 5   they coming in?

 6              MS. FONG:    They're coming in at different times of the

 7   day.   He typically -- during the coronavirus, during its peak,

 8   he would only have one, who would stay a very long time.          Now

 9   they have been able to obtain a second one for an evening shift,

10   and she has had difficulty getting access into the garage at

11   that time.

12          And then sometimes he has visiting nurses and physical

13   therapists, caregivers, who come in usually at the noontime,

14   sometimes afternoon, but they are typically only there for an

15   hour, more or less.     So typically he only has one person there,

16   but sometimes he has two.

17          They are willing to share a spot, so they can prioritize

18   who has access to him at the time whenever he needs it.

19              THE COURT:    Okay.     And, Ms. Fong, do you know who all

20   these people are by name and contact?

21              MS. FONG:    Yes.     I mean, I don't know them personally,

22   but do know their names.

23              THE COURT:    Is there some reason why these individuals

24   can't take the cell phone numbers of each other, and when they

25   are en route or about to come, exchange places, or if they're
                                                    June 2, 2020      11

 1   going to come, that no more than one person could be occupying

 2   the space?   If there's only 27 spots, and you have identified

 3   the possibility of four, realistically three if they're split

 4   shifts, is there some reason why they can't coordinate when they

 5   arrive and depart so there's only one space?    Otherwise, it does

 6   become burdensome with the limited number of spaces available.

 7            MS. FONG:    I don't see a problem with that.    My

 8   client, Tony Roque, he typically knows exactly when they're

 9   coming in and is communicating with them right before they come,

10   and so I think that he could easily coordinate that with his

11   care providers.

12            THE COURT:    And, Ms. Tift, I'm assuming the signage

13   downstairs would either have a handicapped designation or

14   reserved for law enforcement that would be just be the mere

15   placement of a temporary sign for reserving the spot.     Would you

16   agree, counsel?

17            MS. TIFT:    [Inaudible].

18            THE COURT:    Ms. Tift?

19            MS. TIFT:    Can you hear me, sir?

20            THE COURT:    You are cutting out, but now I can hear

21   you.

22            MS. TIFT:    Okay.   [Inaudible].

23                     [Court reporter interruption.]

24            MS. TIFT:    Of course, we are compliant with the

25   court's temporary restraining order.    If you are telling us that
                                                       June 2, 2020          12

 1   we need to put signage up and reserve a space for Mr. Roque's

 2   caregiver, pending a decision -- [inaudible].

 3            THE COURT:     Ms. Tift, you keep cutting out.      Are you

 4   on a cell phone?

 5            MS. TIFT:     Let me see.     I'm working from home.    Is

 6   this better?

 7            THE COURT:     Do you have ear buds in, or are you

 8   speaking directly into the phone?

 9            MS. TIFT:     I'm speaking directly into the phone.

10            THE COURT:     Is it on speaker?

11            MS. TIFT:     No.

12            THE COURT:     Okay.   Well, let's try again.

13            MS. TIFT:     Okay.

14        If you're telling us that we need to put signage and

15   reserve a space for him, we will, of course, be compliant.            But

16   it does create problems down the line, because Mr. Roque is not

17   the only person with a caregiver.

18            THE COURT:     Well, the challenge, though, is Mr. Roque

19   is the only one that currently has litigation pending before

20   this court.

21            MS. TIFT:     I understand.

22            THE COURT:     I can't anticipate what's going to come

23   down the road.     So I have to provide relief according to what's

24   available.

25        And so I think, at least for this short duration, I'm going
                                                      June 2, 2020       13

 1   to issue a clarifying order directing that the Housing Authority

 2   place signage that is available for Mr. Roque's caregivers.        You

 3   don't have to call him out by name, because I don't want any ill

 4   will towards Mr. Roque because of the fact that he's filed a

 5   complaint and is in litigation right now.    But if you could

 6   indicate it is reserved, whatever signage you believe is

 7   appropriate and necessary.

 8        Mr. Roque needs to understand that he needs to coordinate

 9   that there's -- no more than one caregiver is going to be

10   permitted in that parking stall at any given time.      I don't want

11   a burden to be placed on the balance of the 27 available spots

12   with multiple individuals coming in, whether they're there for

13   20 minutes, a half hour, or a full shift.    I want to make sure

14   that that's clear, and I'm going to issue an order to that

15   effect.

16        Any need for clarification from the court on that, from

17   either party?

18             MS. TIFT:    No, Your Honor.

19             MS. FONG:    No, Your Honor.

20             THE COURT:    All right.

21        Next, counsel, is, my understanding is an outstanding issue

22   is that Mr. Roque didn't exhaust his administrative remedies.

23   Is that still an outstanding issue?

24             MS. TIFT:    This is Leigh Ann Tift.   I don't believe

25   it's a material issue, because we're going to wait for the
                                                       June 2, 2020       14

 1   appeal process to complete, and then file the joint status

 2   report.

 3             THE COURT:    And you'll clarify at that point in time

 4   if that's still an issue?

 5             MS. TIFT:    Yes.

 6             THE COURT:    Okay.   That's appreciated.

 7        Second, the issue of Seattle Housing Authority.        My

 8   understanding is they'll contend that it's not been properly

 9   served.

10        So my first question is:       I understand that the Seattle

11   Housing Authority offices have been closed due to COVID-19.         Is

12   that an accurate statement?

13             MS. TIFT:    It is a partially accurate statement.     The

14   offices are closed for direct conversations with the public.

15   The office itself is not closed.      We have someone who sits in

16   the lobby and accepts packages and conducts Authority business

17   without -- but we don't meet with applicants, residents, and

18   clients at this time.    Also, as with every other employer in

19   Seattle, everyone is encouraged to work at home, to the extent

20   that they can, but the office is absolutely not closed.

21             THE COURT:    Is there an outstanding issue of service?

22             MS. TIFT:    Pardon me?

23             THE COURT:    Is the issue of Seattle Housing Authority

24   being properly served still an outstanding issue?

25             MS. TIFT:    It is.
                                                       June 2, 2020         15

 1               THE COURT:    Then if you could clarify for the court

 2   what individual or means an individual is permitted to serve

 3   with the limited opening that you currently have at your office?

 4   Is this person sitting at a desk, can they be the recipient of

 5   service?

 6               MS. TIFT:    She can call a person who is prepared to

 7   accept service.    She knows who to call.

 8        The other thing, though, Your Honor, is, there is a simple

 9   process, under the court rules, that has never even been

10   considered by plaintiff's counsel.

11               THE COURT:    Is there some reason, counsel, that the

12   two of you can't get together and have a conversation to work

13   this out?    Because this is a process that rarely has to come to

14   the court's attention, that pops up occasionally, but on

15   something as straightforward as this case involves, particularly

16   in light of the COVID-19 restrictions, I can't see why a brief

17   meet-and-confer conversation between the parties can't resolve

18   the issue of service.

19        Have the two of you attempted to meet and confer to talk

20   about what can be done to achieve service so that we don't have

21   to deal with that issue as well?

22               MS. FONG:    This is Bonnie Fong, Your Honor.    We have

23   not, but I would be more than willing to meet and confer with

24   Ms. Tift.

25               THE COURT:    All right.   Ms. Tift, is there any reason
                                                       June 2, 2020       16

 1   why you can't participate in that as well?

 2             MS. TIFT:    Of course not.

 3             THE COURT:    All right.    Then I'm going to direct the

 4   parties to meet and confer between now and the time you file

 5   your joint status report.

 6        If you resolve your differences before that, that's

 7   perfectly fine with the court.       And to be honest with you, I

 8   don't see why, at the conclusion of this telephone call, the two

 9   of you can't make arrangements to contact each other and resolve

10   your differences, and merely report back to the court that the

11   service issue is still outstanding or if it's been resolved.

12        Those are the only issues that I needed to address today,

13   so I'll begin at the beginning.       Ms. Fong, is there anything

14   else that we need to address at this point in time?

15             MS. FONG:    No, Your Honor.    I do have a question,

16   though.

17        Regarding the service, would you like us to make that a

18   part of our joint status report that's due on the 25th, or would

19   you like us to update you closer to that date?

20             THE COURT:    If you resolve that, you don't have to

21   wait until the 25th, but if for some reason you can't meet and

22   confer between now and then, which I don't know why you'd have

23   to wait until then, but you can give the court separate notice

24   if you resolve the service issue, and if not, then the very

25   latest will be on the date that I've identified for the joint
                                                     June 2, 2020       17

 1   status report.

 2            MS. FONG:     Okay.   Thank you for that clarification,

 3   Your Honor.

 4            THE COURT:     And, Ms. Tift, how about you?   Any

 5   additional issues that can be addressed by the court?

 6            MS. TIFT:     No, Your Honor.

 7            THE COURT:     All right.   Then we'll be in recess.

 8   Thank you.

 9

10                    (Proceedings concluded at 2:26 p.m.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                             June 2, 2020        18



                     C E R T I F I C A T E




                I, Nancy L. Bauer, CCR, RPR, Court Reporter for

the United States District Court in the Western District of

Washington at Seattle, do hereby certify that I was present in

court during the foregoing matter and reported said proceedings

stenographically.

                I further certify that thereafter, I have caused

said stenographic notes to be transcribed under my direction and

that the foregoing pages are a true and accurate transcription

to the best of my ability.




                Dated this 8th day of June 2020.



                                 /S/   Nancy L. Bauer

                                 Nancy L. Bauer, CCR, RPR
                                 Official Court Reporter
